Citation Nr: 1108658	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989, and from October 1989 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Jackson, Mississippi that denied the Veteran's claim of entitlement to service connection for hypertension.

In September 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.

At the hearing, the Veteran submitted additional evidence to the Board in the form of service treatment records.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.


FINDING OF FACT

The Veteran does not have hypertension that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of service connection for hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter, dated in April 2007, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's private treatment records, VA treatment records, and all of his available service treatment records are associated with the claims file.  The Veteran has not identified any outstanding records relevant to his claim.  In this regard, the Board acknowledges that the RO was unable to obtain the Veteran's service treatment records from his first period of service (except for one January 1989 wellness check treatment record) as well as his separation examination report from his second period of service despite considerable development efforts documented in an August 2010 formal finding of unavailability and elsewhere in the claims file, including but not limited to requests made to the National Personnel Records Center (which received negative responses) and the Veteran.  The Board notes that the Veteran was able to submit copies of his January 1989 separation examination report and report of medical history from his first period of service, which have been associated with the claims file.  The Board finds that the RO made reasonable attempts to procure the missing records, and that any further attempts to obtain additional service treatment records would be futile.  Therefore, the Board finds that VA's duty to assist in this regard has been satisfied, and the record contains sufficient evidence to make a decision on the Veteran's claim.

VA's duty to assist generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In August 2010, the Veteran was provided with a VA examination relating to his claim.  The VA examiner reviewed the claims file, interviewed the Veteran, examined him, and provided the requested opinion.  She also provided a thorough, adequate reasoning for her conclusions.  In light of the above, the Board finds that there is sufficient evidence upon which to base a decision with regard to the Veteran's claim.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for chronic diseases, such as hypertension, if shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Where, as here, some of the Veteran's records are lost, "the Board has a heightened duty to explain its findings."  Daye v. Nicholson, 20 Vet. App. 512 (2006) (quoting Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006)).

The Veteran served on active duty in the United States Army from February 1986 to February 1989, and from October 1989 to February 1994.  He claims that he has hypertension that is related to his active service.  Specifically, the Veteran asserts that his current hypertension disorder is related to the elevated blood pressure noted during his active service.

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Recent VA treatment records dated from August 2006 to April 2008 reflect that the Veteran is being followed for diagnosed hypertension.  Based thereon, the Board finds that the Veteran currently has hypertension.

The Board must now address whether the Veteran's hypertension is related to his military service.

With regard to the Veteran's service treatment records, as noted above, most of the Veteran's service treatment records from his first period of service are missing except for one January 1989 wellness check record that reflects a blood pressure reading of 184/70, as well as the January 1989 separation medical records submitted by the Veteran.  The January 1989 separation examination report reflects a blood pressure reading of 132/94 and a notation of elevated blood pressure, and the report of medical history includes a physician's notation that the Veteran described occasional high blood pressure but that it was currently asymptomatic and he was not on any medications.  The Veteran's September 1989 entrance report of medical history (from his second period of active service) reflects that the Veteran denied experiencing high blood pressure and reported that he was in good health and taking no medications.  A May 1990 periodic medical examination report reflects a blood pressure reading of 184/70 with a notation of "elevated blood pressure," and a five-day blood pressure check was ordered.  The May and June 1990 five-day blood pressure screening was performed, and a separate evaluation note reflects that the readings were "average" and "not "pathologic," and that "no meds" were ordered (which was also noted on the May 1990 examination report).  A June 1992 service treatment record reflects a blood pressure reading of 151/87 and reflects complaints of bilateral knee swelling and pain.  A September 1992 service treatment record reflects that the Veteran's blood pressure was monitored for six days, which includes readings of 142/94 with a notation that the Veteran was experiencing pain due to an injury to his left hand on the first day, 148/84 the second day, 138/82 the third day, 131/83 the fourth day, 136/78 the fifth day, and 146/82 the sixth day, but no diagnosis of hypertension or elevated blood pressure was recorded.  As noted above, the Veteran's separation medical records from his second period of service are unavailable.

The Veteran separated from his second period of active service in February 1994.

The Board notes that VA treatment records dated from October 1994 to March 1995, and an April 1994 general VA examination, are all silent as to any notations of elevated blood pressure or hypertension, and there is no other medical evidence of elevated blood pressure or hypertension within one year of the Veteran's separation from service.  Based thereon, and because there is no other competent, credible evidence of any hypertension within the one-year presumptive period, the Board finds that service connection may not be granted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Stadin v. Brown, 8 Vet. App. 280 (1995).

Similarly, the Board notes that subsequent VA treatment records dated through 1996, as well as a February 1996 Gulf War Registry Examination report and a May 1998 general VA examination are also silent as to any notations of elevated blood pressure or hypertension (albeit the Board acknowledges that a February 1996 gastroenterology consultation record reflects that the Veteran's blood pressure reading was 150/90).

The first post-service treatment record reflecting any notation regarding hypertension or elevated blood pressure is an August 2006 VA treatment record that reflects that the Veteran reported that he had been told in the past that his blood pressure readings were elevated ("on the upper end of normal") but that he was never placed on any medications and he reported no associated symptoms.  The Veteran's blood pressure reading was initially 158/98, and a repeat reading was noted as 144/92 after the Veteran had been sitting for a few minutes.  A diagnosis of hypertension was recorded, and he was prescribed Felodipine for treatment.  As noted above, subsequent VA treatment records reflect that the Veteran has been followed at the VA Medical Center for diagnosed hypertension, but the Board notes that none of these records include any notations regarding the etiology of the disorder, except that a February 2007 VA treatment record includes a notation that the Veteran's hypertension only required treatment over the past year.

The Veteran was provided with an August 2010 VA examination relating to his claim.  The Board notes that the VA examiner reviewed the claims file and made extensive notations in her report relating to all of the relevant treatment records.  She noted that while the Veteran had been noted to have elevated or borderline blood pressure occasionally in service, these incidents were associated with pain, an injury, or surgery, and that these elevations were slight and normal.  She further noted that the five-day blood pressure check from May to June 1990 reflected that no treatment was necessary (and she noted that the fluctuations that were borderline were taken without letting the patient sit down), and that the six-day check in September 1992 reflected that the Veteran's average blood pressures were good.  She further noted that the VA examination reports dated in April 1994 (general), February 1996 (Gulf War), and May 1998 (general) were all negative for hypertension or elevated blood pressure.  She also noted the above discussed VA treatment record, dated in August 2006, reflecting diagnosed hypertension, as well as the February 2007 VA treatment record noting that the Veteran's hypertension only required treatment over the past year.  The examiner noted that the Veteran's blood pressure was 142/100, 138/100, and 142/102.  The examiner opined that the Veteran's hypertension was less likely as not related to service, including his "sporadic blood pressure elevations" noted in his service treatment records.  She further explained that because blood pressure fluctuates, it has to be checked numerous times before a diagnosis of hypertension may be rendered, and that blood pressure generally becomes elevated with pain, including with injuries and post-operatively as with the Veteran in service.  She explained that the Veteran's service treatment records showed slight elevations in the Veteran's blood pressure in temporarily painful situations, and that his blood pressure also may have increased at times from an increased sodium load in his diet.  Ultimately, the examiner pointed out that the Veteran never had sustained blood pressure elevated enough to be diagnosed with hypertension in service.  She further noted that the Veteran had numerous normal blood pressure readings throughout his service.

The Board finds the opinion of the August 2010 VA examiner to be the most probative evidence of record with regard to whether the Veteran's hypertension is related to service.  The Board notes that there is no other competent, credible opinion of record regarding the etiology of the Veteran's hypertension, and the examiner thoroughly reviewed all of the Veteran's treatment records in the claims file and provided thorough reasoning for her opinion.

The Board acknowledges all of the Veteran's lay statements, including his testimony at the Board hearing that he had high blood pressure readings in service that are documented in his service treatment records (and that his current hypertension is related to his elevated blood pressure in service).  The Board notes, however, that while the Veteran is competent to report symptoms and events capable of lay observation, he is not competent to etiologically link his recent (2006) diagnosis of hypertension to elevated blood pressure readings recorded in service between 1986 and 1994, which requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The August 2010 VA examiner considered the Veteran's theory and it was not endorsed.  Therefore, the Board finds the Veteran's opinion linking his current hypertension disorder to some elevated blood pressure notations in service to have no probative value.

For the foregoing reasons, the Board finds that the Veteran does not have hypertension that is attributable to his active military service.  Thus, the Board concludes that service connection is not warranted for hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for hypertension is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


